DETAILED ACTION
Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive. 
IN response to applicant’s arguments that “Accordingly, as shown in FIG. 4, the front end wall 21b of the housing 20 is detachable and not part of the single component forming the remainder of the housing including the rear end wall 21 a. As such, when the silencer insert 30 is removably inserted into the housing 20 of the silencer, it is by way of the front end after the front end wall has been detached.” The examiner disagrees.  Fig. 4 does not show anything detached nor does the specification state that any wall is detachable.  Therefore, the added limitations bring in enablement and written description issues.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-21 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an insert being removably arranged in the silencer, does not reasonably provide enablement for detaching a detachable wall of a housing.  The specification does not enable any person skilled in the art to which it pertains, make the invention commensurate in scope with these claims. The problem is the specification does not even mention that the insert being removably arranged in the silencer.  Only previous claim 9 provides support for such a limitation which only simply states “whereby the silencer insert is removably arranged in the silencer housing”.  Upon further review of this limitation, there is actually zero support for said limitation in the specification.  Furthermore, nothing is shown in the drawings of any wall being detachable, nor does the specification descript how a wall would be detachable.  Is it threaded; is it friction fit?  Nothing is disclosed.  Therefore it is not enabled.  
Claims 1-8, 10-21 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has not described nor shown a detachable wall of the housing.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While a prior art rejection cannot be made because of the enablement issues, applicant should note that previous disclosed prior art Walsh (US 5,136,923) teaches that it is known to provide removable walls 4/5 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641